FORM 8-K Exhibit 99.01 MEDIA CONTACT: Gabriele Collier Silicon Image, Inc. Phone: 408-616-4088 gcollier@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com SILICON IMAGE ANNOUNCES THIRD QUARTER 2012 EARNINGS Non-GAAP EPS Grows 83% Year-over-Year SUNNYVALE, Calif., October 30, 2012 – Silicon Image, Inc. (NASDAQ: SIMG), a leading provider of HD connectivity solutions, today reported financial results for its third quarter ended September 30, 2012. Revenue for the third quarter of 2012 was $73.9 million, a 16% increase from $63.8 million in the second quarter of 2012 and a 24% increase from revenue of $59.7 million in the third quarter of 2011. “We are proud of our execution this quarter,” said Camillo Martino, Chief Executive Officer of Silicon Image, Inc.“Earnings growth has been robust in our seasonally strongest quarter.Mobile continues to be our key growth driver as MHL® technology gains momentum across top tier phone and tablet manufacturers.We remain on track with our 60 GHz WirelessHD technology and expect to sample mobile-oriented ICs late this year.” GAAP net income for the third quarter of 2012 was $7.1 million, or $0.08 per diluted share, compared with a net loss of $0.9 million, or $0.01 per share, for the second quarter of 2012 and a net income of $0.7 million, or $0.01 per diluted share, for the third quarter of 2011. Non-GAAP net income for the third quarter of 2012 was $8.8 million, or $0.11 per diluted share, compared with a net income of $4.3 million, or $0.05 per diluted share, for the second quarter of 2012 and a net income of $5.0 million, or $0.06 per diluted share, for the third quarter of 2011. Non-GAAP net income for these periods excludes stock-based compensation expense, amortization of intangible assets, restructuring charges, business acquisition related expenses and reversal of a subsidiary’s foreign currency translation adjustment. During the quarter, pursuant to the share repurchase plan announced in April 2012, Silicon Image repurchased approximately 271 thousand shares of its common stock for approximately $1.3 million.The company’s cash balance as of September 30, 2012 was $145.3 million. “Our revenue outlook for the fourth quarter reflects growth on a year-over-year basis,” said Mr. Martino.“While the 2012 fourth quarter outlook reflects a seasonal decline which is higher than our typical 5-10%, our product revenues in the first quarter of 2013, in a departure from the typical pattern, are expected to be flat to modestly up, compared with our fourth quarter 2012 guidance.” A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Operations. The following are Silicon Image’s financial performance estimates for the fourth quarter of 2012: Revenue: $64 million to $67 million Gross Margin: approximately 58% to 59% GAAP operating expenses: approximately $35 million to $36 million Non-GAAP operating expenses: approximately $32 million to $33 million Diluted shares outstanding: approximately 83 million Non-GAAP tax rate: approximately 30% of non-GAAP pre-tax income Use of Non-GAAP Financial Information Silicon Image presents and discusses gross margin, operating expenses, net income (loss) and basic and diluted net income (loss) per share in accordance with Generally Accepted Accounting Principles (GAAP), and on a non-GAAP basis for informational purposes only. Silicon Image believes that non-GAAP reporting, giving effect to the adjustments shown in the attached reconciliation, provides meaningful information and therefore uses non-GAAP reporting to supplement its GAAP reporting and internally in evaluating operations, managing and monitoring performance, and determining bonus compensation. Further, Silicon Image uses non-GAAP information as certain non-cash charges such as amortization of intangibles, stock based compensation, restructuring charges, business acquisition related expenses and reversal of a subsidiary’s foreign currency translation adjustment do not reflect the cash operating results of the business. Silicon Image has chosen to provide this supplemental information to investors, analysts and other interested parties to enable them to perform additional analyses of its operating results and to illustrate the results of operations giving effect to such non-GAAP adjustments. The non-GAAP financial information presented herein should be considered supplemental to, and not as a substitute for, or superior to, financial measures calculated in accordance with GAAP. Conference Call Silicon Image will host an investor conference call today to discuss its third quarter of 2012 results at 2:00 p.m. Pacific Time and will webcast the event.To access the conference call, dial 877-941-4774 or 480-629-9760 and enter pass code 4570138.The webcast will be accessible on Silicon Image's investor relations website at http://ir.SiliconImage.com.A replay of the conference call will be available within two hours of the conclusion of the conference call through November 13, 2012.To access the replay, please dial 800-406-7325 or 303-590-3030 and enter pass code 4570138. About Silicon Image, Inc. Silicon Image is a leading provider of connectivity solutions that enable the reliable distribution and presentation of high-definition content for consumer electronics, mobile, and PC markets.The company delivers its technology via semiconductor and intellectual property products that are compliant with global industry standards and feature market leading Silicon Image innovations such as InstaPort™ and InstaPrevue™.Silicon Image’s products are deployed by the world’s leading electronics manufacturers in devices such as desktop and notebook PCs, DTVs, Blu-ray Disc™ players, audio-video receivers, as well as mobile phones, tablets and digital cameras.Silicon Image has driven the creation of the highly successful HDMI® and DVI™ industry standards, the latest standard for mobile devices – MHL®, and the leading 60GHz wireless HD video standard – WirelessHD®.Via its wholly-owned subsidiary, Simplay Labs, Silicon Image offers manufacturers comprehensive standards interoperability and compliance testing services. For more information, visit us at http://www.siliconimage.com/. Silicon Image and the Silicon Image logo are trademarks, registered trademarks or service marks of Silicon Image, Inc. in the United States and/or other countries. All other trademarks and registered trademarks are the property of their respective owners in the United States and/or other countries. Forward-Looking Statements This press release contains forward-looking statements within the meaning of federal securities laws and regulations. These forward-looking statements include, but are not limited to, statements related to Silicon Image's future operating results, company growth, progress with 60GHz wireless solutions, expectations for customer sampling of mobile-oriented wireless products and stock repurchases. These forward-looking statements involve risks and uncertainties, including the risks of uncertain economic conditions, competition in our markets, Silicon Image's ability to deliver financial performance in-line with its stated goals and other risks and uncertainties described from time to time in Silicon Image's filings with the U.S. Securities and Exchange Commission (SEC). These risks and uncertainties could cause the actual results to differ materially from those anticipated by these forward-looking statements. In addition, see the Risk Factors section of the most recent Form 10-K and 10-Q filed by Silicon Image with the SEC. These forward-looking statements are made on the date of this press release, and Silicon Image assumes no obligation to update any such forward-looking information. SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended Nine Months Ended September 30, 2012 June 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Revenue: Product $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue 99 Research and development (2) Selling, general and administrative (3) Amortization of acquisition-related intangible assets Restructuring expense 73 86 Total cost of revenue and operating expenses Income from operations Interest income and other, net Income before provision for income taxes and equity in net loss of an unconsolidated affiliate Income tax expense Equity in net loss of an unconsolidated affiliate - - Net income (loss) $ $ ) $ $ ) $ ) Net income (loss) per share – basic $ $ ) $ $ ) $ ) Net income (loss) per share – diluted $ $ ) $ $ ) $ ) Weighted average shares – basic Weighted average shares – diluted (1) Includes stock-based compensation expense $
